Action for a declaratory judgment by a landlord of commercial space against the tenant thereof to declare the rights of the parties by reason of alleged agreements as to the rent in view of the Commercial Rent Law (L. 1945, ch. 3, as amd.). Order denying defendant’s motion to dismiss the complaint under rule 106 of the Rules of Civil Practice, affirmed, with $10 costs and disbursements. (Simco Retail Stores of N. Y. v. Gross Constr. Go., 273 App. Div. 825, and cases therein cited; Kay-Cee Properties, v. Lampert, 277 App. Div. 952.) Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.